EXAMINER’S AMENDMENT

I.	An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE CLAIMS: 

A)	Please cancel claims 10-20.







REMARKS: 
II.	Claims 10-20 have been canceled as stated above based on non-elected claims withdrawn without traverse (see MPEP 08-07).

III.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.  







/SHAWN  AN/
Primary Examiner, Art Unit 2483
 
Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Oath/Declaration 
2. 	The applicant's oath/declaration had been reviewed by the Examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Information Disclosure Statement 
3. 	The information disclosure statement (IDS) was submitted on 07/30/20. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Applicant’s Restriction/Election Response
4.	Applicant’s election without traverse of the Species I (Fig. 1) corresponding to claims 1-9 in the reply filed on 11/29/21 has been acknowledged. 
	Therefore, the Examiner will examine on merits the elected claims 1-9.
Furthermore, the non-elected claims 10-20 have been considered as withdrawn claims.
	Moreover, the withdrawn claims 10-20 have been canceled as discussed in the Examiner’s Amendment.
The election of Species requirement is now deemed proper and is therefore made FINAL.

     Allowable subject matter 
5. 	The following is an Examiner's statement of reasons for allowance.	
Claims 1-9 are allowed.
Independent claim 1 and corresponding dependent claims 2-9 (by virtue of dependencies) are allowed as having incorporated the novel features comprising: 
An information handling system comprising:
a processor operable to execute instructions that process information;


a graphics processor interfaced with the processor and operable to process information to create pixel values that define a visual image at a display;
a power manager operable to accept power from an external power source and apply the power to operate the processor, memory and graphics processor and to charge a battery;
a communication port configured to couple to a communication cable having plural data lanes and a power lane;
a communications manager interfaced with the processor, graphics processor, power manager and the communication port, the communications manager operable to configure a first set of the plural data lanes to communicate with the graphics processor through a graphics protocol, a second set of the plural data lanes to communicate with the processor through a data protocol and the power lane to communicate power to the power manager through a power protocol, the communications manager further operable to determine errors in communication of information by the graphics protocol and the data protocol; and
wherein the communications manager tracks the errors to detect an error threshold and, in response to the error threshold, adjusts communication by changing one or more parameters of at least one of the graphics, data and power protocols.
The prior art of record fails to anticipate or make obvious the novel features (allowable subject matter with strong emphasis on the operation of the communication manager) as specified in independent claim 1. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
					
Conclusion 
6.	The prior art made of record is considered pertinent to Applicant's disclosure.
A)	Yong et al (2020/0184921 A1), Information handling system display and charger management in multiple device scenarios.
B) 	Kamepalli et al (2018/0157300 A1), Display base wireless charging pad and integrated charger control.
C)	Gulbay et al (2020/0100269 A1), System/method for advanced low power wide area network communications power management.
D)	SUGAYA (2019/0150021 A1), Wireless communication device/method.

7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

8.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN S AN/Primary Examiner, Art Unit 2483